Case: 2:17-cv-00463-SDM-KAJ Doc #: 107 Filed: 05/26/20 Page: 1 of 2 PAGEID #: 1649




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JASON SCHAUMLEFFEL,

                       Plaintiff,
                                                             Case No.: 2:17-cv-463
-v-                                                          Judge Sarah D. Morrison
                                                             Magistrate Judge Jolson

MUSKINGUM UNIVERSITY, et al.,

                       Defendants.


                                             ORDER

       Plaintiff Jason Schaumleffel initiated this case against Defendants Muskingum University

(“Muskingum”), Macey Zambori, Mackenzie Dickerson, Mark Neal, and John Does 1–5. This

Court had original jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because Plaintiff

alleged Defendant Muskingum University violated Title IX of the Educational Amendments of

1972, 20 U.S.C. § 1681, et seq. (ECF No. 1, Compl.). On March 20, 2019, Plaintiff dismissed

all of his claims against Muskingum. (See ECF No. 77, Stip. of Dismissal).

       With the dismissal of Muskingum, the only claims that remain in this case are the state-

law claims asserted by Plaintiff Schaumleffel against Defendants Zambori, Dickerson, and Neal,

and the state-law counterclaims asserted by Defendants Zambori and Dickerson against Plaintiff

Schaumleffel. This Court ordered the parties to address the Court’s continued exercise of

supplemental jurisdiction in this case (ECF No. 105).

       Pursuant to 28 U.S.C. § 1367(c)(3), the Court may decline to exercise supplemental

jurisdiction when the Court “has dismissed all claims over which it has original jurisdiction.”

The United States Court of Appeals for the Sixth Circuit has held that “[i]f the federal claims are
Case: 2:17-cv-00463-SDM-KAJ Doc #: 107 Filed: 05/26/20 Page: 2 of 2 PAGEID #: 1650




dismissed before trial, the state claims generally should be dismissed as well.” Brooks v. Rothe,

577 F.3d 701, 709 (6th Cir. 2009) (internal quotations omitted). Here, the parties have no

objection to this Court declining to exercise supplement jurisdiction over the remaining claims

and dismissing them without prejudice to refiling in state court. The parties agree that all

discovery and testimony collected to date could be used in a refiled state court action. Under

these circumstances, and lack of objection from the parties, pursuant to 28 U.S.C. § 1367(c)(3),

the Undersigned declines to exercise supplemental jurisdiction over the remaining state-law

claims.

          Based on the foregoing, the Court declines to exercise supplemental jurisdiction over the

remaining claims in this case and hereby dismisses Plaintiff’s Complaint without prejudice. The

parties have 30 days to refile their claims in state court of competent jurisdiction if they so

desire. 28 U.S.C. § 1367(d).

                 IT IS SO ORDERED.

                                                        /s/ _Sarah D. Morrison
                                                       SARAH D. MORRISON
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
